AFFIRMED as MODIFIED and Opinion Filed September 22, 2022




                                    S In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00133-CR
                                 No. 05-22-00143-CR

                       LLOYD ERIC DEMUS, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

               On Appeal from the 265th Judicial District Court
                            Dallas County, Texas
               Trial Court Cause Nos F21-75986-R, F20-41501-R

                        MEMORANDUM OPINION
                 Before Justices Myers, Pedersen, III, and Garcia
                            Opinion by Justice Garcia
      Appellant was convicted of repeated violation of a protective order and

aggravated robbery. Punishment, enhanced, was assessed at fifteen years

imprisonment for each offense.

      In several issues, appellant argues that the judgments should be modified. In

a cross-point, the State identifies an additional requested modification. We sustain

appellant’s and the State’s issues, modify the judgments, and as modified, affirm.
Cause Number 05-22-00133-CR (Trial court cause no. F21-75986-R)

      The conviction in this case is for repeated violation of a protective order. See

TEX. PENAL CODE ANN. § 25.072. Appellant argues that the judgment be modified

to: (i) reflect the correct statute for the offense, (ii) include Kinsey Stango, the other

attorney for the State, and (iii) delete the assessment of court costs as duplicative.

The State urges that the judgment also be modified to include appellant’s plea of true

and the court’s finding on the enhancement paragraph to the indictment.

Cause Number 05-22-00134-CR (Trial court cause no. F20-41501-R)

      The conviction in this case is for aggravated robbery. See TEX. PENAL CODE

ANN. § 29.03. Appellant argues that the judgment and bill of costs should be

modified to: (i) reflect that the trial court credited appellant’s back time spent in

custody toward court costs and the balance due is zero, and (ii) include Kinsey

Stango, the other attorney for the State.

      We are authorized to reform a judgment to make the record speak the truth

when we have the necessary information to do so. Bigley v. State, 865 S.W.2d 26,

27 (Tex. Crim. App. 1993); TEX. R. APP. P. 43.2(b). We are also authorized to modify

a bill of costs. See Rodgers v. State, No. 05-20-00211-CR, 2022 WL 1076067, at *5

(Tex. App.—Dallas Apr. 11, 2022, no pet.) (mem. op.). Here, the record supports

appellant’s and the State’s requested modifications. We therefore sustain appellant’s

issues and the State’s cross-point and modify the judgments accordingly.



                                            –2–
      As modified, the judgments are affirmed.




                                         /Dennise Garcia/
                                         DENNISE GARCIA
                                         JUSTICE



Do Not Publish
TEX. R. APP. P. 47.2(b)
220133F.U05




                                      –3–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 LLOYD ERIC DEMUS, Appellant                         On Appeal from the 265th Judicial
                                                     District Court, Dallas County, Texas
 No. 05-22-00133-CR               V.                 Trial Court Cause No. F21-75986-R.
                                                     Opinion delivered by Justice Garcia.
 THE STATE OF TEXAS, Appellee                        Justices Myers and Pedersen, III
                                                     participating.

       Based on the Court’s opinion of this date, the trial court’s judgment is

MODIFIED to: (i) reflect that the correct statute for the offense is TEX. PENAL CODE ANN

25.072, (ii) include Kinsey Stango, the other attorney for the State, (iii) delete the assessment of

court costs as duplicative, and (iv) include appellant’s plea of true to the enhancement paragraph

and the court’s finding that the enhancement paragraph was true. The bill of costs is modified to

delete the assessment of court costs.


As REFORMED, the judgment is AFFIRMED.


Judgment entered September 22, 2022




                                               –4–
                                           S
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                          JUDGMENT

 LLOYD ERIC DEMUS, Appellant                           On Appeal from the 265th Judicial
                                                       District Court, Dallas County, Texas
 No. 05-22-00134-CR                V.                  Trial Court Cause No. F21-41501-R.
                                                       Opinion delivered by Justice Garcia.
 THE STATE OF TEXAS, Appellee                          Justices Myers and Pedersen, III
                                                       participating.

        Based on the Court’s opinion of this date, the trial court’s judgment is

MODIFIED to: (i) reflect that the trial court credited appellant’s back time spent in custody

toward court costs and the balance due is zero, and (ii) include Kinsey Stango, the other attorney

for the State. The bill of costs is modified to reflect that the balance due is zero.




As REFORMED, the judgment is AFFIRMED.


Judgment entered September 22, 2022




                                                 –5–